DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following claims are objected to because of the following informalities:  
There is a lack of antecedent basis for: “the volume“ in line 2 of claim 11; and “the coupled” in line 3 of claim 16. 
Appropriate corrections are required.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 9-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xing (CN 110419976).
Regarding claim 1, Xing discloses an apparatus (fig.1-5), comprising: a hopper housing to hold a bulk material (see shape of hopper in fig.3), the hopper housing including a first end at which the bulk material is added to the hopper housing (area 101) and a second end comprising a discharge opening at which the bulk material exits the hopper housing (via 204); a first auger (206) disposed proximate to the discharge opening (see fig.3); a second auger (104) disposed between the first end of the hopper housing and the first auger, the second auger being substantially parallel to the first auger (see fig.3); a dividing panel (102) including a first side and a second side, with the dividing panel being disposed between the first auger and the second auger and the dividing panel being coupled to the hopper housing at the first side thereof and forming a panel opening (103) between the hopper housing and the second side thereof (see fig.3), and a motor (301) to rotate the first auger and the second auger (see attached translation, page 4, ll.14-17), with the bulk material being moved by the rotating second auger into the panel opening and the bulk material being moved by the rotating first auger into the discharge opening of the hopper housing (page 4, ll.27-33).
Regarding claim 2, Xing discloses a transmission coupled to the first auger and the second auger, the transmission transferring a torque produced by the motor to the first auger and the second auger (302 engages the gears 105 and 206).
Regarding claim 5, Xing discloses the first end and second end are polygonal in shape (see fig.2).
Regarding claim 6, Xing discloses the polygonal shape is a square (see fig.2).
Regarding claim 9, Xing discloses the hopper housing further includes a first side (area marked 1, 101 and 106) and a second side (area marked 2, 205), the second auger being disposed proximate to the second side (see location of 104) and the hopper housing further comprising a slanted panel slanted downward from the first side toward the second side to direct the bulk material toward the second auger (slanted housing in 101).
Regarding claim 10, Xing discloses the hopper housing further includes a first side (area marked 2, 205) and a second side (area marked 1, 101 and 106), the second auger being disposed proximate to the second side (see 104 in fig.3) and the hopper housing further comprising a slanted panel coupled to the second side and slanted toward the second auger to direct the bulk material toward the second auger (via 101).
Regarding claim 12, Xing discloses a frame coupled to the hopper housing, the frame supporting the hopper housing to stand in an upright orientation on the second end (see frame marked 2 in fig.4).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xing (CN 110419976) in view of Hoshall (US 4,344,580).    
Xing is silent in disclosing the transmission includes a first toothed sprocket coupled to the first auger, a second toothed sprocket coupled to the second auger, a third toothed sprocket coupled to a drive shaft of the motor, and a chain coupled to the first toothed sprocket, the second toothed sprocket, and the third toothed sprocket. However, Hoshall teaches a detail of a transmission (76) that includes a first toothed sprocket coupled to the first auger (59 on 57), a second toothed sprocket coupled to the second auger (74 on 71), a third toothed sprocket coupled to a drive shaft of the motor (61), and a chain coupled to the first toothed sprocket, the second toothed sprocket, and the third toothed sprocket (76). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the transmission of Xing as such to includes the details as taught by Hoshall, in order to operate the gears simultaneously.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xing (CN 110419976) in view of Hall (US 2013/0092509).
Xing is silent in disclosing a grate disposed between the first end of the hopper housing and the second auger, the grate being substantially a same dimension as the first end of the hopper housing. However, Hall teaches a grate (92) disposed between the first end of the hopper housing and the second auger, the grate being substantially a same dimension as the first end of the hopper housing (see fig.3-4, 58 and 76). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add a grate as taught by Hall to the hopper of Xing, in order to reduce the possibility of mixing the large objects with the product ([0029], see Hall).
Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xing (CN 110419976) in view of Pham (US 2015/0361775). 
Xing does not disclose a bag-stop disposed proximate to the first end of the hopper housing, the bag-stop to puncture a bulk material bag storing the bulk material placed into the hopper housing, the puncture to allow the bulk material to fall into the second auger; and the bag-stop includes a crescent shaped member coupled to the hopper housing via four bracing members disposed around a perimeter of the crescent shaped member. However, Pham teaches a bag-stop (56) disposed proximate to the first end of the hopper housing, the bag-stop to puncture a bulk material bag storing the bulk material placed into the hopper housing ([0030]), the puncture to allow the bulk material to fall into the second auger (se efig.1B); and the bag-stop includes a crescent shaped member coupled to the hopper housing via four bracing members (54) disposed around a perimeter of the crescent shaped member (see fig.1A). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add a bag-stop as taught by Pham to the hopper of Xing, in order to deliver product via bag to the hopper efficiently.
 	Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xing (CN 110419976) in view of Xiao (CN 111234852).
Xing is silent in disclosing a volume window disposed within the hopper housing, the volume window to allow a determination of the volume of the bulk material within the hopper housing. However, Xiao teaches a volume window disposed within the hopper housing, the volume window to allow a determination of the volume of the bulk material within the hopper housing (see page 4, ll.27-28 of the attached translation). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add a window as taught by Xiao to the hopper of Xing, in order to observe the product delivery status. 
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xing (CN 110419976) in view of Lubenow (US 3,858,759)
Xing is silent in disclosing a plurality of mounting tabs disposed along a perimeter of the first end. However, Lubenow teaches a plurality of mounting tabs (48, 50) disposed along a perimeter of the first end of the hopper (42). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add mounting tabs as taught by Lubenow to the hopper of Xing, in order to provide a secure operation of the device. 
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xing (CN 110419976).
 	Xing is silent in disclosing the first auger is approximately in-line with the discharge opening and the second auger is offset with respect to the discharge opening.
 Instead, Xing teaches the possibility of having the two augers (101 and 206) to be in line with the outlet (204). At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to rearrange location of the parts since Applicant has neither placed criticality on the location of the augers nor has disclosed that such a location provides an advantage, is used for a particular purpose, or solves a stated problem other than being able to grind the product prior to delivery to the outlet port in which Xing provides the same end result. Furthermore, one of ordinary skill in the art, would have expected Xing’s and applicant’s invention, to perform equally well with either of the locations of the augers taught by Xing or the claimed augers location because both type of locations of the augers would perform the same function of delivering the product and mixing product to the outlet. Therefore, it would have been obvious to a person of ordinary skill to modify the hopper of Xing to obtain the invention as specified in claim 14 because such a modification would have been considered an obvious and clear alteration to the prior art of Xing.
 	Claims 15 and 18-19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xing (CN 110419976) in view of DeWind (US 2017/0349379).
Xing does not disclose the bulk material is comprised of Bentonite; a trencher to dig a trench along a soil into which the bulk material is added to the soil; and the apparatus is coupled to a front of the trencher proximate to blades of the trencher. However, DeWind teaches the buck material of the hopper is Bentonite ([0003]); a trencher to dig a trench along a soil into which the bulk material is added to the soil ([0003]); and the apparatus is coupled to a front of the trencher proximate to blades of the trencher ([0023]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the device of Xing as such to include Bentonite material in a trenching application as taught by DeWind in order to diversify the use of the apparatus. 
	Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xing (CN 110419976) in view of Miao (CN 205917572).
Xing is silent in disclosing a pressurizing apparatus to positively pressurize the hopper housing to push the bulk material into the second auger. However, Miao teaches a pressurizing apparatus (3) to positively pressurize the hopper housing to push the bulk material into the second auger (see fig.1). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add a pressurizer as taught by Miao to the device of Xing, in order to operate the device effectively. 
Allowable Subject Matter
Claims 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Wei (CN 109364823), Zhao (CN 207987061), Wang (CN 208572747), and Zhang (CN 208972633). The above prior arts disclose a hopper, a discharge opening, a first auger, a second auger, a dividing panel being disposed between the first auger and the second auger, a motor to rotate the first auger and the second auger, with the bulk material being moved by the rotating second auger into the panel opening and the bulk material being moved by the rotating first auger into the discharge opening of the hopper housing. In view of the above references it appears that claim 1 is not presented as a novel invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOB ZADEH/Examiner, Art Unit 3754